Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 25 and 35:
“Without conceding the merits of rejection, and solely to expedite prosecution, Applicant has amended claim 25 such that amended claim 25 complies with the written description requirement. In particular, amended claim 25, recites "selecting a second partial result from a plurality of partial results using a carry-in from a slice that precedes the first slice" (emphasis added). Support for the amendments can be found at least in paragraph [079] of the Applicant's as-filed specification. 
Thus, in view of the amendments, Applicant believes that amended claim 25 meets the requirements of 35 U.S.C. § 112(a).”

This argument is found to be persuasive for the following reasons. The examiner agrees that the amended limitations have proper written description support in at least paragraph 79. Thus, the 35 U.S.C. § 112(a) rejections of claims 25 and 35 have been withdrawn.
Applicant argues for claims 26 and 37:
“Without conceding the merits of rejection, and solely to expedite prosecution, Applicant has amended claim 26 such that amended claim 26 complies with the written description requirement. In particular, amended claim 26, recites "determining the plurality of partial results using the first partial result and without using the carry-in ... storing the plurality of partial results in memory coupled to the pipelined carry chain" (emphasis added). Support for the amendments can be found at least in paragraphs [077] and [082] of the Applicant's as-filed specification. 
Thus, in view of the amendments, Applicant believes that amended claim 26 meets the requirements of 35 U.S.C. § 112(a).”

This argument is found to be persuasive for the following reasons. The examiner agrees that the amended limitations have proper written description support in at least paragraphs 77, 79, and 82. Thus, the 35 U.S.C. § 112(a) rejections of claims 26 and 37 have been withdrawn.

Applicant argues for claim 36:
“Without conceding the merits of rejection, and solely to expedite prosecution, Applicant has amended claim 36 such that amended claim 36 complies with the written description requirement. In particular, amended claim 36, recites "the determination logic uses the carry-in from the slice that precedes the first slice to select the second partial result from the plurality of partial results" (emphasis added). Support for the amendments can be found at least in paragraph [079] of the Applicant's as-filed specification. 
Thus, in view of the amendments, Applicant believes that amended claim 36 meets the requirements of 35 U.S.C. § 112(a).”

This argument is found to be persuasive for the following reasons. The examiner agrees that the amended limitations have proper written description support in at least paragraphs 77, 79, and 82. Thus, the 35 U.S.C. § 112(a) rejections of claim 36 has been withdrawn.
Applicant argues for claims 21 and 31:
“Saulsbury, in the cited portions and elsewhere, describes an instruction set to perform a parallel add function using arithmetic processors. The instruction set is stored in registers, where each register comprises an opcode. The opcode comprises a low bit and a high bit which are used to indicate whether the registers contain operands that are 8/16/32 bit wide. Further, Saulsbury describes a gating signal that is set low to prevent a carry from a first arithmetic processor from reaching a second arithmetic processor, and the gating signal is set high to allow passage of the carry from the first arithmetic processor to the second arithmetic processor. See Saulsbury, paragraphs [0046], [0048]- [0057], and [0064] and figure 3, 4, and 7. 
Thus, Saulsbury merely describes that the opcode comprises the low bit and the high bit to indicate the size of the operands, and the gating signal prevents/allows the carry from the first arithmetic processor from reaching the second arithmetic processor. However, Saulsbury nowhere teaches or suggests that the gating signal (presumably equated to the claimed "selector mask") is determined by setting a sequence of a plurality of bits of the gating signal based on the size of elements of the operands, in the manner as recited in amended independent claim 21.”

This argument is found to be persuasive for the following reason. The applicant is correct that Saulsbury disclosed instructions allowing operations using 8/16/32 bit wide operands. Saulsbury doesn’t explicitly show the circuitry to perform such operations. In figure 7, Saulsbury shows circuitry to perform 32/64 bit operations. The previous rejection allows for the setting of a single bit (i.e. the gating signal 732) based on data element sizes of 32 and 64 bits. The newly claimed limitation requires setting a sequence of a plurality of bits of the mask based on the selected size of operand elements. Saulsbury doesn’t explicitly show a similar feature from figure 7 of an AND gate also being used for 8/16/32 bit wide operand processing. A modification of Saulsbury in a way that reads upon the newly claimed limitations would require impermissible hindsight via the use of the applicant's specification as a roadmap towards making the rejection. Thus, the rejections based on Saulsbury have been withdrawn.
Additionally, the specification objection has been withdrawn due to amendment.
An updated prior art search has been performed that hasn't resulted in any additional prior art being found the reads upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183